Case |2:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 1of23 Page ID #:156

Mark Stephen Smith, State Bar No. 158734
1 || THE COMMUNITY LAW GROUP, LLC
444 West Ocean Boulevard, Suite 800

2 || Long Beach, California 90802

Telephone: (562) 437-3326

3 || Facsimile: (562) 684-4311

Email: thecommunitylawgroup@gmail.com

Attorneys for Plaintiffs DON SPENCER, individually and
5 llas Administrator of the Estate of JEREMY SPENCER;
5 || RACHAEL SPENCER, an individual; DRENEA SINGER,

an individual
x
8 UNITED STATES DISTRICT COURT
8 CENTRAL DISTRICT OF CALIFORNIA
10
41 || DON SPENCER, individually and as Case No.: 2:19-CV-00808-AB-PLA
Administrator of the Estate of JEREMY
12 || SPENCER: RACHAEL SPENCER, an NOTICE OF MOTION AND MOTION
43 || individual; DRENEA SINGER, an FOR LEAVE TO FILE SECOND
individual, AMENDED COMPLAINT FOR
14 DAMAGES: MEMORANDUM OF
‘e Plaintiffs, POINTS AND AUTHORITIES AND
DECLARATION OF MARK STEPHEN
16 ot SMITH IN SUPPORT THEREOF
17
COUNTY OF LOS ANGELES, LOS Date: January 31, 2020
18 || ANGELES COUNTY SHERIFF'S Time: 10:00 a.m.
7 DEPARTMENT, a Municipal Entity, Location: United States District
Deputies John Doe #1, John Doe #2, Courthouse
20 || and DOES, 3-30, 350 West First Street
Los Angeles, California 90012
21 .
Defendants. Courtroom: 7B
22 Judge: Honorable Andre Birotte, Jr.

 

 

23
24
25 TO THE HONORABLE DISTRICT COURT JUDGE ANDRE BIROTTE, JR., TO
26 THE DEFENDANTS AND TO THEIR COUNSEL OF RECORD:

27 PLEASE TAKE NOTICE that on January 31, 2020, at 10:00 am., in
og || Courtroom 7B of the above-referenced Court, Plaintiffs DON SPENCER,

Page | of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 

 

 
Case|2:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 2 of 23 Page ID #:157

10

11

12

13

14

1S:

16

17

18

19

20

21

22

23

24

25

26

27

28

individually and as Administrator of the ESTATE OF JEREMY SPENCER,
RACHAEL SPENCER, an individual, and DRENEA SINGER, an individual, will
move the Court for an order granting them leave to file a Second Amended
Complaint in this action, pursuant to Federal Rules of Civil Procedure, Rule 15(a)
and Rule 20(a).

This Motion is based on the attached Memorandum of Points and
Authorities, the Declaration of Mark Stephen Smith, and on such other oral and
documentary evidence as may be allowed by the Court at the hearing.

Dated: January 2, 2020.

THE COMMUNITY LAW GROUP, LLC

ge? ZT A /
By: st - é e / \ C

MARK STEPHEN SMITH, ESO.
Attorneys for Plaintiffs DON SPENCER,
individually and as Administrator of the Estate
of JEREMY SPENCER; RACHAEL SPENCER;
and DRENEA SINGER

      

Page 2 of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. v. County of Los Angeles, ef al. - USDC Case No. 2:19-CV-00808-AB-PLA

 

 

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

P:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 3 0f 23 Page ID #:158

MEMORANDUM OF POINTS AND AUTHORITIES

I, INTRODUCTION.
On
Administrator of the Estate of JEREMY SPENCER filed his initial Complaint in this

2019, Plaintiff DON SPENCER, individually and as

 

action. He subsequently filed his First Amended Complaint to cure defects
contained in his first Complaint, pursuant to stipulation of all parties.

Plaintiff’s counsel has now learned that the decedent, JEREMY SPENCER,
was a married father at the time of his death. Plaintiff has also learned the identities
of those Defendants previously named as “Deputies John Doe #1 and John Doe #2.”
As such, Plaintiff moves to file the attached Second Amended Complaint to add the
decedent’s wife and adult child as Plaintiffs, to revise the Factual Allegations to
accommodate those Plaintiffs, and to add party Defendants STEVEN AMENT and
ROBERT GARAY, who are potentially independently liable to Plaintiffs, and who
were previously identified as Doe Defendants, all in accordance with Federal Rule of
Civil Procedure, Rule 15(a). No new causes of action have been added.

Il FACTUAL BACKGROUND.

Decedent JEREMY SPENCER (hereinafter referred to as “Jeremy”) was an
honorably discharged United States Army veteran who, upon his return from active
duty was diagnosed with post-traumatic stress disorder, ultimately deemed service
connected disabled with psychosis. In or around October of 2017, at the age of 48,
Jeremy was also diagnosed with paranoid schizophrenia. On two occasions prior to
February 3, 2018, Jeremy’s neighbors called the police because of his erratic conduct,
and on both occasions the Los Angeles County Sheriff's Department sent deputies to
Jeremy’s home in response to these calls, and a mental health crisis team from the
Los Angeles County Sheriff's Department were dispatched to Jeremy’s home.

On February 3, 2018, two Deputies from the Los Angeles Police Department,
who have now been identified as DEPUTY STEVEN AMENT and DEPUTY
ROBERT GARAY (hereinafter sometimes referred to as “Deputies Ament and

Page 3 of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. o. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case |2:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 4 of 23 Page ID #:159

— Be

1 || Garay”) observed Jeremy in the backyard of his residence. Without announcing
2 || themselves, Deputies Ament and Garay jumped over the fence leading into Jeremy’s
3 || backyard, thus entering Jeremy's back yard without his permission or knowledge.
4 || As they approached Jeremy Spencer from behind, Deputies Ament and Garay told
5 || Jeremy to place his arms behind his back, and he complied. When a Deputy
6 || attempted to aggressively handcuff him, Jeremy became uncooperative. A fight
7 || ensued as both Deputies Ament and Garay attempted to restrain Jeremy. In the
8 || process, seven more Los Angeles County Sheriff's Department Deputies arrived,
9 and Jeremy was beaten with batons and tasered for several minutes. As Jeremy was
10 || lying on his stomach on the ground with his face touching the ground, the Deputies
11 || handcuffed Jeremy’s wrists behind his back and pulled his ankles up to a 90 degree
12 || angle with the soles of his feet facing upwards, and then proceeded to tie his ankles
13 || to his handcuffs in a “hogtie” hobble position. One of the Deputies put his knee on
14 || Jeremy’s back and another Deputy put his knee on Jeremy’s side. Jeremy
15 || complained that the Deputies were hurting him and that he couldn’t breathe. The
16 || Deputies continued to beat Jeremy with their batons and continued to Taser him,
17 || after he was cuffed. Jeremy continued to scream that the Deputies were hurting him
18 || and continued to complain that he could not breathe. The Deputies noticed that
19 || Jeremy's breathing became labored, and he eventually became unresponsive. After
20 || several minutes of Jeremy lying on the ground motionless, the Deputies uncufted
21 Jeremy and called paramedics. After several minutes passed, Paramedics arrived
22 and attempted to provide CPR and lifesaving efforts. The Paramedics determined
23 || that Jeremy died at the scene. A forensic pathologist concluded that Jeremy died of
24 || cardiac arrest, secondary to asphyxiation (constriction of breathing).
25 Ill. LEGAL ARGUMENT.
ae Rule 15 of the Federal Rules of Civil Procedure allows for a complaint to be

 

27 || freely amended one time before any responsive pleadings are filed by the

28 || opposition. After responsive pleadings are filed, as in this case, “a party may amend

Page 4 of 9

 

NOTICE OF MOTION AND MOTION EOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 

 

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26

27

28

 

 

P:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 5of23 Page ID #:160

the party’s pleading only by leave of court or by written consent of the adverse
party.” FRCP, Rule 15(a). The Court has discretion whether to grant leave, but Rule
15 specifically directs that “leave shall be freely given when justice so requires.”
FRCP, Rule 15(a).

Here, Plaintiffs’ counsel was under the impression that Jeremy Spencer was
unmarried at the time of his death. Further, he did not have authorization to include
Jeremy Spencer’s surviving wife and daughter as Plaintiffs in this case. Plaintiffs’
counsel has now learned that the decedent was a married at the time of his death,
and has received authorization to include Jeremy Spencer's wife and daughter as
Plaintiffs in this case. Jeremy Spencer’s wife and child have been damaged by the
wrongful death of the decedent and must be named as Plaintiffs in this lawsuit.

Further, Plaintiffs’ counsel has now learned, from receipt and review of the
voluminous Incident Report, the true identities of the two Los Angeles County
Sheriff Deputies previously named as Defendants “Deputies John Doe #1 and John
Doe #2.” The true identities of these Doe Defendants are STEVEN AMENT and
ROBERT GARAY.

Courts have liberally construed Rule 15 to mean that in absence of prejudice
to the opposing party, leave to amend should be freely given. Wyshak v. City Nat'l
Bank, 607 F.2d 824 (1979, CA9 Cal); Holman v. Carpenter Technology Corp., 484 F.Supp.
406 (1970 ED Pa). The liberal approach to amendment of pleadings pursuant to Rule
15(a) is to promote the policy of deciding cases on merits, instead of on
technicalities. Phillips v. Borough of Keyport, 179 FRD 140 (1998, DC NJ). The Court

generally considers factors such as delay, bad faith or dilatory motives prejudice to

opposing party, and futility of amendment when considering whether a motion to
amend should be granted. United Assoc. of Journeymen & Apprentices, etc. v. Georgia
Power Co., 684 F.2d 721 (1982, CA11 Ga). Federal pleading requirements are

extremely liberal, and the Rules are designed to minimize disputes over pleading

Page 5 of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
2f

28

 

 

P:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 6of 23 Page ID #:161

technicalities. FRCP, Rules 1 and 8(f); see also, Conley v. Gibson (1957) 355 U.S. 41,
47-48.

Plaintiffs’ Second Amended Complaint, the original of which is attached
hereto as Exhibit 1, simply adds the decedent's wife and child as Plaintiffs. Plaintiff's
counsel lacked full knowledge of their status and authorization to include them in
the lawsuit previously, when originally filing this case. In order to assure that
decedent's family’s claims are considered, these Plaintiffs need to be included in the
Complaint. Lastly, the attached Second Amended Complaint replaces “Deputies
John Doe #1 John Doe #2,” with their true identities, namely, Defendants STEVEN
AMENT and ROBERT GARAY.

Proposed Defendants DEPUTY STEVEN AMENT and DEPUTY ROBERT
GARAY may be properly joined under Rule 20(a) of the Federal Rules of Civil
Procedure. “All persons . . . may be joined in one action as defendants if there is
asserted against them jointly, severally, or in the alternative, any right to relief in
respect of or arising out of the same transaction, occurrence, or series of transactions
or occurrences and if any question of law or fact common to all defendants will arise
in the action.” The requirements of Rule 20(a) are construed liberally in order to
promote the broadest scope of action consistent with fairness to the parties. League
to Save Tahoe v. Tahoe Regional Planning Agency, 558 F.2d 914, 917 (9th Cir. 1977)
Plaintiffs' claims against STEVEN AMENT and ROBERT GARAY meet the
standards of Rule 20(a) for joining them as Defendants.

Amending the Complaint does not prejudice the Defendants in any way, as
no cause of action have been added or amended. The case is still early in it’s
prosecution. Plaintiffs’ intentions for amending the original (and first amended)
Complaint are clearly not in bad faith or for the purposes of delay, but merely to
include legitimate Plaintiffs and identify DOE Defendants in this lawsuit.

IV. CONCLUSION.

Page 6 of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES,
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
 

 

 

 

Case #:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 7 of 23 Page ID #:162
1 Plaintiffs ask this Court for leave to amend their First Amended Complaint,
2 || pursuant to Rule 15(a) of the Federal Rules of Court and supporting case law, to
3 || name decedent's wife and child as Plaintiffs in this wrongful death matter, and to
4 || include the identities of two Doe Defendants. As such, Plaintiffs request that this
5 || Court accept the attached Second Amended Complaint as filed.
6 Dated: January 2, 2020.
7 THE COMMUNITY LAW GROUP, LLC
° Zn 4 4
. Bin ge
MARK STEPHEN SMITH, ESQ. /
11 Attorneys for Plaintiffs DON SPENCER,
19 individually and as Administrator of the Estate
of JEREMY SPENCER; RACHAEL SPENCER,
13 and DRENEA SINGER
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Page 7 of 9
NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
Meee vey cal ts Canty ofos Angas eal USDC Case No.200CV-008E-ABPLA

 

 

 
Case ?:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 8 of 23 Page ID #:163

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

af

28

DECLARATION OF MARK STEPHEN SMITH

L MARK STEPHEN SMITH, declare and say as follows:

1. I am an attorney at law duly licensed to practice law in the State of
California, and I am the attorney of record for Plaintiffs DON SPENCER,
individually and as Administrator of the Estate of JEREMY SPENCER; RACHAEL
SPENCER, an individual; and DRENEA SINGER, an individual, in the above-
entitled matter. The following facts are within my personal knowledge and, if
called as a witness, I could and would competently testify thereto based upon my
own personal knowledge of the same.

2: When I initially interviewed Plaintiff DON SPENCER, father of Jeremy
Spencer, deceased, the conversation was very emotional. This father had just lost his
son at the hands of Deputies of the Los Angeles County Sheriff's Department. Mr.
Spencer and I discussed his son’s state of mind since returning from deployment,
and the facts of what had occurred the day his son died. At that time, Plaintiff Don
Spencer was uncertain if Jeremy was married at the time of his death. Further,
Although Plaintiff's counsel knew of the existence of Rachael Spencer and Jeremy
Spencer’s daughter Drenea Singer, he did not have authority to list them as
Plaintiff's in the present lawsuit. Since Mr. Spencer was handling all of his son's
funeral arrangements and affairs, | assumed Jeremy was single, and filed the
Complaint naming Mr. Spencer individually and as Administrator of Jeremy's
estate, as I had no other authority from any other family members..

oo: I have now learned that Jeremy was still married at the time of his
death. I have since received authorization to add both Rachael Spencer and Drenea
Singer as Plaintiffs in this case. I have thus amended the Complaint to name
Jeremy’s wife, RACHAEL SPENCER, and his adult child, DRENEA SINGER, as
Plaintiffs in this wrongful death case, and attach that Second Amended Complaint as
Exhibit 1 hereto. This Second Amended Complaint does not add or change any

causes of action contained within the First Amended Complaint.

Page 8 of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. 0. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 

 

 
Case

10
11
12

13
14
15
16
17
18
19
20
Zi
22
23
24
25
26
27

28

 

 

:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 9of 23 Page ID #:164

A. I recently received the County of Los Angeles Sheriff's Department
Incident Report in this matter, and learned the true identities of Deputies John Doe
#1 and John Doe #2 to be Deputy STEVEN AMENT and Deputy ROBERT GARAY.

a: Amending the Complaint does not prejudice the Defendants in any
way, as no cause of action have been added or amended. My intentions for
amending the original (and first amended) Complaint are clearly not in bad faith or
for the purposes of delay, but merely to include legitimate Plaintiffs in this lawsuit.

6. As such, I ask that this Court grant my clients leave to file the Second
Amended Complaint attached hereto as Exhibit 1, and accept that Second Amended
Complaint as filed.

I declare under penalty of perjury, pursuant to the laws of the United States
of America and the State of California , and that the foregoing is true and correct
and based upon my own personal knowledge of the same. Executed this 2.* day

of January, 2020, at Long Beach, California.

 

 

MARK STEPHEN SMITH \
Declarant

Page 9 of 9

 

NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT FOR DAMAGES;
MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF MARK STEPHEN SMITH
Spencer, et al. v. County of Los Angeles, ef al. - USDC Case No. 219-CV-00808-AB-PLA

 
Case 2:19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 10 of 23 Page ID #:165

EXHIBIT 1
Case 4

10
41
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 11 of 23

Mark Stephen Smith, State Bar No. 158734
THE COMMUNITY LAW GROUP, LLC
444 West Ocean Boulevard, Suite 800

Long Beach, California 90802

Telephone: (562) 437-3326

Facsimile: (562) 684-4311

Email: thecommunitylawgroup@gmail.com

Page ID #:166

Attorneys for Plaintiffs DON SPENCER, andividually and
as Administrator of the Estate of JEREMY SPENCER;

RACHAEL SPENCER, an individual; DRENEA SINGER,

an individual

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DON SPENCER, individually and as
Administrator of the Estate of JEREMY
SPENCER; RACHAEL SPENCER, an
individual; DRENEA SINGER, an
individual,

Plaintiffs,
vs.

COUNTY OF LOS ANGELES, a
Municipal Entity, DEPUTY STEVEN
AMENT, an individual; DEPUTY
ROBERT GARAY, an individual, and
DOES, 3-30,

Defendants.

 

 

Case No.: 2:19-CV-00808-AB-PLA

Honorable Judge Andre Birotte, Jr.

SECOND AMENDED COMPLAINT FOR
DAMAGES

LL

Deprivation of Civil Rights under
Color of Authority (42 USC §1983);

2. Wrongful Death (CCP 377.60);

3. Assault and Battery;

4, Intentional Infliction of Emotional
Distress;

5. Negligent Infliction of Emotional
Distress, and;

6. California Civil Code §52.1

DEMAND FOR JURY TRIAL

COMES NOW, Plaintiffs DON SPENCER, individually and as Administrator
of the ESTATE OF JEREMY SPENCER, RACHAEL SPENCER, an individual, and
DRENEA SINGER, an individual, by and through their attorney of record, Mark

Stephen Smith, who allege and complain as follows:

Page 1 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV’ -00808-AB-PLA

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 12 of 23 Page ID #:167

[If
I.

PARTIES

1: Plaintiff DON SPENCER is, and at all times relevant herein was an
individual residing in the County of Los Angeles, State of California, and
Administrator of the Estate of JEREMY SPENCER. DON SPENCER, RACHAEL
SPENCER and DRENEA SINGER bring these causes of actions under both Federal
and California State law.

2; At all times relevant herein, Plaintiff DON SPENCER was the father,
successor-in-interest and heir of Decedent JEREMY SPENCER.

3. At all times relevant herein, Plaintiff RACHAEL SPENCER was an
individual residing in the County of Bell, State of Texas, and was the spouse,
successor-in-interest and heir of Decedent JEREMY SPENCER.

4. At all times relevant herein, Plaintiff DRENEA SINGER was an
individual residing in the County of Bell, State of Texas, and was the daughter,
successor-in-interest and heir of Decedent JEREMY SPENCER.

2. At all times relevant herein, Defendants COUNTY OF LOS ANGELES
and LOS ANGELES COUNTY SHERIFF’S DEPARTMENT were and are municipal
corporations organized and existing under the laws of the State of California,
operating in the County of Los Angeles, State of California.

6. At all times relevant herein, Defendants DEPUTIES STEVEN AMENT
and ROBERT GARAY were and are law enforcement agents and employees of the
COUNTY OF LOS ANGLES and LOS ANGELES COUNTY SHERIFF'S
DEPARTMENT, acting in the course and scope of said employment for such
municipal corporation and under the color of state law.

7. Plaintiffs are ignorant of the true names and capacities of DOES 3
through 30 inclusive, and/or are ignorant of the facts giving rise to their liability.

Plaintiffs will amend this Second Amended Complaint once their identities have

Page 2 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:1 9-CV-00808-AB-PLA

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 13 0f 23 Page ID #:168

been ascertained, as well as the facts giving rise to their liability.

8. Each Defendant was the agent, servant and employee of each of the
other named Defendants and was acting at all times within the full course and scope
of their agency and employment, with the full knowledge and consent, either
expressed or implied, of their principal and/or employer and each of the other
named defendants. Each of the Defendants had approved or ratified the actions of
the other Defendants, thereby making the currently named Defendants liable for the

acts and/or omissions of their agents, servants and/or employees.

Il.
JURISDICTION/VENUE

9. Jurisdiction is proper in the United States District Court for the Central
District of California pursuant to 42 U.S.C. §1983(Federal Question) and 28 U.S.C.
§1346(b)(1).

10. This Court has supplemental jurisdiction over the pendant state law
claims under 28 U.S.C. §1367 (a).

11. | Venue is proper in the Central District of California because the acts or
omissions which form the basis of the Plaintiffs claims occurred in Lancaster,
California, Los Angeles County.

Ill.
GOVERNMENT CLAIM REQUIREMENTS MET

 

12. ‘Plaintiffs’ claims under California Government Code §910 were timely
filed on August 1, 2018. Said claims were denied by the County of Los Angeles on

January 29, 2019.
IV.
FACTUAL ALLEGATIONS

13. | Decedent JEREMY SPENCER (hereinafter referred to as “Jeremy”) was
an honorably discharged United States Army veteran who, upon his return from

Page 3 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 14o0f 23 Page ID #:169

active duty was diagnosed with post-traumatic stress disorder. Jeremy was deemed
service connected disabled with the psychosis. In or around October of 2017, at the
age of 48, Jeremy was also diagnosed with paranoid schizophrenia. Jeremy began
claiming that he saw Martians in his neighborhood; he thought that the people in his
neighborhood were Martians, and began threatening certain neighbors with force to
remove these neighbors from his neighborhood to defend himself and a fictional
wife from Martians. Neighbors called the police because of Jeremy’s conduct at or
around this time, and Defendant LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT sent deputies to Jeremy’s home twice prior to the incident in
question in response to these calls. On the last call prior, a mental health crisis team
from the LOS ANGELES COUNTY SHERIFF’S DEPARTMENT came to Jeremy's
home as well. As such, Defendants were on notice that Jeremy suffered from mental
illnesses. Each time police or the mental health crisis team came to Jeremy’s home,
he would either not answer the door or he was not home.

14. On February 3, 2018, LOS ANGELES COUNTY SHERIFF'S
DEPARTMENT DEPUTIES STEVEN AMENT and ROBERT GARAY observed
Jeremy in the backyard of his residence. Those Deputies jumped over the fence
leading into Jeremy’s backyard. Prior to entering Jeremy’s back yard, the Deputies
did not announce themselves or indicate that they were in possession of a warrant.
Thus, the Deputies entered Jeremy’s back yard without Jeremy’s permission or
knowledge. They approached Jeremy from behind and told him to place his arms
behind his back. Although Jeremy initially complied, when a Deputy attempted to
ageressively handcuff him, Jeremy became uncooperative. Jeremy thought they
were Gennies, and began to resist because of the roughness of the Deputies in
attempting to handcuff him. A fight ensued as DEPUTIES STEVEN AMENT and
ROBERT GARAY attempted to restrain Jeremy. In the process, seven more LOS
ANGELES COUNTY SHERIFF’S DEPARTMENT Deputies arrived, and Jeremy was

beaten with batons and tasered for several minutes. A neighbor from next door

Page 4 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

at

28

 

 

119-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 15 of 23 Page ID #:170

managed to help restrain Jeremy and calm him down. At this point, Jeremy was
lying on his stomach on the ground with his face touching the ground. The LOS
ANGELES COUNTY SHERIFF’S DEPARTMENT Deputies handcuffed Jeremy's
wrists behind his back and pulled his ankles up to a 90 degree angle with the soles
of his feet facing upwards, and then proceeded to tie his ankles to his handcuffs in a
“hogtie” hobble position. One of the Deputies put his knee on Jeremy’s back and
another Deputy put his knee on Jeremy’s side. Jeremy complained that the Deputies
were hurting him and that he couldn’t breathe. The Deputies continued to beat
Jeremy with their batons and continued to Taser him, after he was cuffed. Jeremy
continued to scream that the Deputies were hurting him and continued to complain
that he could not breathe. One of the Deputies told Jeremy to “shut the f--k up”. The
Deputies noticed that Jeremy’s breathing became labored, and he eventually became
unresponsive. After several minutes of Jeremy lying on the ground motionless, the
Deputies uncuffed Jeremy and called paramedics. After several minutes passed,
Paramedics arrived and attempted to provide CPR and lifesaving efforts. The
Paramedics determined that Jeremy died at the scene. Jeremy’s body was examined
by Dr. Pietruscka, a private forensic pathologist retained by the Plaintiff, who
determined that Jeremy died of cardiac arrest, secondary to asphyxiation

(constriction of breathing).

FIRST CAUSE OF ACTION
(42 USC §1983 - Violation of Civil Rights under Color of Authority)
[As to All Defendants and Does 3-30]

15. Plaintiffs hereby incorporate by reference all of the allegations

contained in paragraphs 1 through 14 of this Second Amended Complaint as though
set in full herein.

16. Defendants DEPUTIES STEVEN AMENT and ROBERT GARAY and
DOES 3-30, inclusive, acting under Color of federal and State law, committed

Page 5 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 16 of 23 Page ID #:171

wrongful acts which proximately caused the death of Jeremy Spencer. Specifically,
DEPUTIES STEVEN AMENT and ROBERT GARAY and DOES 3-30, inclusive,
deprived Jeremy Spencer of his rights under the United States Constitution to be
free from the use of excessive force from law enforcement and punishment without
due process.

17. Plaintiffs are informed and believe and based thereon contend that the
methods described herein used by Defendants, and each of them, were at worst
done by said Defendants intentionally or at least in conscious disregard of Jeremy’s
clearly established statutory or constitutional rights of which a reasonable person
would have known, including rights, privileges and immunities granted by the
Fourth Amendment to the United States Constitution and were thus in violation of
Title 42 United States Code §1983 and corresponding provisions of California law.

18. These acts resulted in the death of Jeremy Spencer.

19. By these acts, the Defendants violated Jeremy Spencer's constitutional

rights to be free from excessive force by law enforcement and punishment without
due process of law, rights of life and liberty guaranteed under the Fourth and Fifth
Amendments.

20. Defendants intentionally used excessive force against Jeremy Spencer.
The force used was unreasonable and performed with a deliberate indifference to
the safety and welfare of Jeremy Spencer.

21. | Defendants’ conduct resulted in a deprivation of Jeremy Spencer's
rights alleged above, which has legally, proximately, foreseeably and actually
caused Jeremy Spencer’s death and Plaintiffs to suffer emotional distress, pain and
suffering, and further general and special damages according to proof at the time of
trial.

22. Defendants’ conduct was done in deliberate or reckless disregard of
Jeremy’s and Plaintiffs’ Constitutionally protected rights.; justifying the award of

damages in an amount according to proof at the time of trial. Plaintiffs are also

Page 6 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2}

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

119-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 17 of 23 Page ID #:172

entitled to attorney fees and costs of suit herein.

///
///

[//
SECOND CAUSE OF ACTION

(Wrongful Death and Survivor's Claims (CCP §§377.60 and 377.61)
[As to all Defendants and Does 3-30]

23. Plaintiffs hereby incorporate by reference all of the allegations
contained in paragraphs 1 through 22 of this Second Amended Complaint as though
set in full herein.

24. Plaintiffs are informed and believe and thereupon allege that
Defendants, and each of them, willfully and unlawfully used force upon the person
of Jeremy Spencer by beating him with batons and fists, tasering him, and allowing
him to suffocate until he suffered a heart attack and died.

25. Jeremy Spencer’s death was caused, in whole or in part, by the conduct
of Defendants, who owed Decedent and Plaintiffs a duty to act without
unreasonable risk of harm or death to others.

26. The conduct of Defendants, as described herein, was done within the

course and scope of their employment, agency and/or service with Defendants
COUNTY OF LOS ANGELES, the LOS ANGELES COUNTY SHERIFF'S
DEPARTMENT, DEPUTIES STEVEN AMENT and ROBERT GARAY and/or DOES
10 through 20, under the color of their authority. As such, Defendants COUNTY OF
LOS ANGELES and/or LOS ANGELES COUNTY SHERIFF'S DEPARTMENT are
therefore vicariously liable for the same under California Government Code §§815.2,

815.3 and 820.

27. The aforementioned acts of Defendants, and each of them, were done
by them knowingly, intentionally, and maliciously, for the purpose of harassment,

oppression and inflicting injury upon Jeremy Spencer, and in reckless, wanton and

Page 7 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2-19-CV-00808-AB-PLA

 
Case 2

10
11
12
13
14
15
16
17
16
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 18 of 23 Page ID #:173

callous disregard of his safety, security and civil rights. Jeremy Spencer suffered
extreme physical and mental pain prior to his horrible death. As such, Plaintiffs
claim exemplary and punitive damages from the individual Defendants in an
amount according to proof at Trial, in excess of the jurisdictional minimum of this
Court.

28. Monetary damages have resulted from Jeremy Spencer's death

including but not limited to loss of support, autopsy and funeral expenses.

THIRD CAUSE OF ACTION
(Assault and Battery (Government Code § 815.2(a))
[As to all Defendants and Does 3-30]

 

29. Plaintiffs hereby incorporate by reference all of the allegations
contained in paragraphs 1 through 28 of this Second Amended Complaint as though

set in full herein.

30. Defendants, and each of them, acted with an intent to cause harmful or
offensive conduct with the person of Jeremy Spencer and the intended harmful or
offensive contact did in fact occur. Under the State law, the Defendants are the
proper Defendants for this cause of action.

31. The harmful or offensive contact was not privileged, nor consented to

and was excessive, unreasonable and done with deliberate indifference to the rights
and safety of Jeremy Spencer and was done with the intent to inflict punishment,
above and beyond the reason for using the force in the first place.

32. As a result of the Defendants’ intent to cause harmful or offensive
contact with the person of Jeremy Spencer and the fact that the intended harmful or

offensive contact did in fact occur, Jeremy Spencer has suffered damages according

to proof at the time of Trial.

33. The conduct of Defendants, as described herein, was done within the

course and scope of their employment, agency and/or service with Defendants

Page 8 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al, — USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 19 of 23 Page ID #:174

COUNTY OF LOS ANGELES, the LOS ANGELES COUNTY SHERIFF'S
DEPARTMENT, DEPUTIES STEVEN AMENT and ROBERT GARAY and/or DOES
10 through 20, under the color of their authority. As such, Defendants COUNTY OF
LOS ANGELES and/or LOS ANGELES COUNTY SHERIFF’S DEPARTMENT are
therefore vicariously liable for the same under California Government Code §§815.2,
815.3 and 820.

34. The aforementioned acts of Defendants, and each of them, were done

by them knowingly, intentionally, and maliciously, for the purpose of harassment,
oppression and inflicting injury upon Jeremy Spencer, and in reckless, wanton and
callous disregard of his safety, security and civil rights. Jeremy Spencer suffered
extreme physical and mental pain prior to his horrible death. As such, Plaintiffs
claim exemplary and punitive damages from the individual Defendants in an
amount according to proof at Trial, in excess of the jurisdictional minimum of this

Court.

FOURTH CAUSE OF ACTION
(Intentional Infliction of Emotional Distress)
[As to all Defendants and Does 3-30]

35. Plaintiffs hereby incorporate by reference all of the allegations

contained in paragraphs 1 through 34 of this Second Amended Complaint as though

set in full herein.

36. The above-described acts of Defendants, and each of them, were
outrageous, intentional, unlawful, malicious and committed for the express purpose
of causing Decedent to suffer increased mental anguish and emotional and physical
distress leading to his death, and represented conduct which goes beyond all

possible bounds of decency.

37. Asa direct and proximate cause of the acts alleged herein, Decedent

suffered severe bodily injury and death. As a result, Plaintiffs have been deprived

Page 9 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2:

10
41
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

i

 

L9-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 20 of 23 Page ID #:175

of the love, affection, care, society, service, comfort, support, right to support,
companionship, solace or moral support, as well as other benefits and assistance of
Decedent. Plaintiffs have also incurred autopsy, funeral and burial expenses.
Plaintiffs are damaged as a proximate result of the aforesaid acts and omissions in
an amount and manner to be shown according to proof at Trial.

38. The aforementioned acts of the Defendants were willful, wanton,
malicious and oppressive, and justify the award of exemplary damages as against

the Defendants named herein.

FIFTH CAUSE OF ACTION
(Negligent Infliction of Emotional Distress - C.C.P. §§377.30, 377.60 and 377.61)
[As to all Defendants]
39. Plaintiffs hereby incorporate by reference all of the allegations
contained in paragraphs 1 through 38 of this Second Amended Complaint as though

set in full herein.

40. Shortly following the subject incident which resulted in the death of
JEREMY SPENCER, Plaintiffs became privy to the facts leading to their son,

husband and father’s death. As a direct and proximate result of seeing and hearing
of the events that caused the death of their son, husband and father, Plaintiffs have
suffered and continue to suffer severe emotional distress, trauma, anguish, fright,
horror, nervousness, grief, anxiety, worry and shock far beyond that with which an
ordinary, reasonable person would be able to cope.

41. Plaintiffs are informed and believe and allege thereon that it was the
negligent conduct of Defendants as described above, that was the legal, direct and
proximate cause of the severe emotional distress suffered by Plaintiffs.

42. As a direct and proximate cause of the negligent acts alleged herein,
Decedent suffered severe bodily injury and death. As a result, Plaintiffs have been

deprived of the love, affection, care, society, service, comfort, support, right to

Page 10 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

26

4

 

 

L9-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 21 of 23 Page ID #:176

support, companionship, solace or moral support, as well as other benefits and
assistance of their son, husband and father. Plaintiffs have also incurred autopsy,
funeral and burial expenses. Plaintiffs were damaged as a proximate result of the
aforesaid acts and omissions in an amount and manner to be shown according to
proof at Trial.

43. Asa direct, proximate and foreseeable result, Plaintiffs suffered serious
emotional distress and the outrageous conduct was the cause of the emotional

distress suffered by Plaintiffs.

SIXTH CAUSE OF ACTION
(Violation of Civil Code §52.1)
[As to all Defendants]

44, Plaintiffs hereby incorporate by reference all of the allegations
contained in paragraphs 1 through 43 of this Second Amended Complaint as though
set in full herein.

45. Plaintiffs alleges that Defendants, and each of them, interfered with
JEREMY SPENCER’s exercise and enjoyment of his rights secured by the
Constitution of the United States and the State of California, including interference
with his right to be secure in his person and free from the use of excessive force and
the right of protection from bodily restraint and harm.

46. As a result of the aforesaid conduct of Defendants, and each of them,
and the resultant death of JEREMY SPENCER, Plaintiffs have sustained damages
resulting from the loss of love, affection, society, service, comfort, support, right of
support, expectations of future support and counseling, companionship, solace and
mental support, as well as other benefits and assistance of the Decedent, all to their

general damages.

47, As a direct and proximate result of the aforesaid conduct of the
Defendants, and each of them, and the resultant death of JEREMY SPENCER,

Page 11 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 
Case 2:

10

11

12

13

14

1S

16

qe

18

19

20

21

22

23

24

25

26

27v

26

 

19-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 22 of 23 Page ID #:177

Plaintiffs will be deprived of the support, right to support and assistance of

Decedent, and have incurred autopsy, funeral and burial expenses.

///

///
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray as follows:

1. For general and compensatory damages in an amount according to
proof at the time of Trial;

2. For exemplary and punitive damages against each Defendant other than
the County of Los Angeles and Los Angeles County Sheriff's Department, in an
amount according to proof;

3. For autopsy, funeral and burial expenses;

4. For statutory damages, including damages pursuant to California Civil
Code §§52(b)(2), 52(b)(3) and 52.1(b);

5. For costs of suit and interest incurred herein;

6. For attorneys’ fees; and

7. For such other and further relief as this Court deems just and proper.
Dated: January 2, 2020.

THE COMMUNITY LAW GROUP, LLC

  

  
 

By: Ca
MARK STEPHEN SMI SO.
Attorneys for Plaintiffs DON SPENCER,
individually and as Administrator of the Estate
of JEREMY SPENCER; RACHAEL SPENCER;
and DRENEA SINGER

DEMAND FOR JURY TRIAL

 

Plaintiffs hereby demand a Trial by jury.
Dated: January 2, 2020.
THE COMMUNITY LAW GROUP, LLC

Page 12 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al. - USDC Case No. 2:19-CV-00808-AB-PLA

 

 
Case 2:1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

26

 

 

9-cv-00808-AB-PLA Document 36 Filed 01/02/20 Page 23 of 23 Page ID #:178

   

 

By:__. 6 a
MARK STEPHEN SMITH, ESQ.
Attorneys for Plaintiffs DON SPENCER,
individually and as Administrator of the Estate
of JEREMY SPENCER; RACHAEL SPENCER;
and DRENEA SINGER

Page 13 of 13

 

SECOND AMENDED COMPLAINT
Spencer, et al. v. County of Los Angeles, et al.- USDC Case No. 2:19-CV-00808-AB-PLA

 
